DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-11 and 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache).
Regarding claim 1, Roozbahany et al disclose a method for selecting a surgical headache treatment plan to treat at least one headache and/or migraine of a patient by performing nasal/sinus surgery, the method comprising: a. obtaining computer tomography scan data by performing a computed tomography scan of a nasal cavity and a sinus cavity of the patient (preoperative CT scan, figs.1-11 demonstrate CT images of both the nasal cavity and the sinus 
Regarding claim 2, Roozbahany et al disclose wherein the selected headache treatment plan, when successfully conducted, reduces by 50% at least one headache characteristic experienced by the patient as reported by the patient selected from the group comprising: frequency and intensity (3. Results, para 1).
Regarding claim 4, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing a deviation of the septal cartilage and (b) the set of headache and congestion data provided by the patient indicating nasal impairment in breathing with instances of recurring headache (p. 178, col. 2) is matched with (c) a surgical headache treatment plan performing an endoscopic removal of the deviation (p.182, para 2).
	Regarding claim 5, Roozbahany et al disclose wherein, in the matching step (d) the combination of the computer tomography scan data showing a deviation of the septal cartilage (p.178, col.2) and (b) the set of headache and congestion data provided by the patient showing nasal impairment in breathing with instances of recurring headache (p. 178, col.2) is matched with (c) at least one surgical headache treatment plan (1) removing the deviation of the septal cartilage while attempting to leave behind cartilage dorsally and caudally to maintain nasal tip and dorsal support (p.182, para 2, 2. Materials and methods, para 1).
	Regarding claim 7, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing a deviation of the bony septum in contact with a turbinate and (b) the set of headache and congestion data provided by the 
Regarding claim 8, Roozbahany et al disclose wherein, in the matching step (d), the combination of computed tomography scan data showing a moderate to severe deviation of the bony septum in contact with a turbinate and (b) the set of headache and congestion data provided by the patient showing breathing impairment and recurrent headache (p.178, col.2) is matched with (c) at least one surgical headache treatment plan comprising correcting the deviation endoscopically or with traditional septoplasty (p.181, para 2).
	Regarding claim 9, Roozbahany et al disclose wherein, in the matching step (d), the combination of computed tomography scan data showing one or more isolated septal spur and (b) the set of headache and congestion data provided by the patient showing no nasal breathing impairment and recurrent headaches (p. 182, para 1) is matched with (c) at least one surgical headache treatment plane comprising endoscopic removal of the one or more isolated spur (p.181, para 2).
	Regarding claim 10, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing at a condition of the patient’s frontal sinus selected from the following group of conditions: (1) a narrow ostium, (2) an obstructed ostium, (3) mucosal thickening, and (4) opacification (p.182, para 5) and (b) the set of headache and congestion data provided by the patient indicating recurrent pressure 
	Regarding claim 11, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing osteoma of the frontal sinus and (b) the set of headache and congestion data provided by the patient indicating recurrent pressure headache in the forehead is matched with (c) a headache treatment plan for (1) removing the osteoma if the osteoma is located in the recess cells and (2) removing any higher osteoma only if headache symptoms persist in the forehead after removal of all lower osteoma (p.182, col.2, para. 4).
	Regarding claim 15, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing anterior opacification, mucosal thickening or osteoma of the ethmoid sinus (p.181, para 1) and (b) the set of headache and congestion data provided by the patient indicating pain or headache between or behind the eyes is matched with (c) anterior ethmoidectomy (p.182, col.2, para 4).
	Regarding claim 16, Roozbahany et al disclose wherein, in the matching step, (a) a computed tomography scan data showing one condition from the group of conditions of the ethmoid sinus selected from (1) complete opacification, (2) mucosal thickening of the total or posterior thereof, (3) osteoma in the posterior (p.181, para 1), and (b) patient data indicating pain or headache between or behind the eyes is matched with (c) a headache treatment plan comprising an ethmoidectomy (p. 182, col.2, para 4).
	Regarding claim 17, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing inferior turbinate contact with 
	Regarding claims 18 and 19, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan showing mild enlargement or at least one of moderately to severely enlarged of an inferior turbinate in contact with the septum and (b) the set of headache and congestion data provided by the patient indicating nasal airway impairment experienced by the patient less than or equal to 50% or more than 50% of the time is matched with (c) at least one headache treatment plan comprising out-fracturing the contacting inferior turbinate away from the septum (p.182, para 6).
	Regarding claim 20, Roozbahany et al disclose wherein, in the matching step (d), and the combination of the computed tomography scan showing the patient’s middle turbinates to have mild hypertrophy with approximation to the septum and (b) the set of headache and congestion data provided by the patient indicating perinasal pain or headache between the eyes is matched with (c) a surgical headache treatment plan to reduce their width (p.182, para 5).
	Regarding claim 21, Roozbahany et al disclose wherein, in the matching step (d), and the combination of the computed tomography scan data showing the patient’s middle turbinates to have moderate hypertrophy with close approximation to or contact with the septum and (b) the set of headache and congestion data provided by the patient indicating perinasal pain or 
	Regarding claim 22, Roozbahany et al disclose wherein, the matching step (d), the combination of the computed tomography scan showing the patient’s middle turbinate having hypertrophy with contact with the septum and (b) the set of headache and congestion data provided by the patient indicating perinasal pain or headache between the eyes is matched with (c) a surgical headache treatment plan to reduce the size of the contacting turbinate comprising otherwise surgically reducing the size of the turbinate (p.182, para 5).
	Regarding claim 23, Roozbahany et al disclose wherein, the matching step (d), the combination of the computed tomography scan data showing the patient’s middle turbinate has large hypertrophy with contact with the septum and (b) the set of headache and congestion data provided by the patient indicating perinasal pain or headache between the eyes is matched with (c) a surgical headache treatment plan to reduce the size of the contacting turbinate comprising otherwise operating on the patient to reduce the width of the concha bullosa (p.182, para 5).
	Regarding claim 24, Roozbahany et al disclose wherein, the matching step (d), the combination of the computer tomography scan data showing concha bullosa of the middle turbinate and (b) the set of headache and congestion data provided by the patient indicating at least one of perinasal pain and headache between the eyes is matched with (c) a surgical headache treatment plan to reduce the size of the concha bullosa comprising operating on the patient to reduce the size of the concha bullosa (p.182, para 5).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache) in view of Doyle (2002/0133060).

However, Doyle teaches in an analogous field of endeavor, maxillary crest and treatment plan selected from the group comprising: removal of the maxillary crest cartilage displacement with an instrument ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deviation of the septum and treatment plants of Roozbahany et al with the maxillary crest and removal of it as it would provide a known treatment for the maxillary crest which a portion of the nasal passageway which is known to be performed to treat patients and clear passageways.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache) in view of van der Burg et al (2008/0027480).	
Regarding claim 6, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan data showing a deviation and nostril 
However, van der Burg et al teach in the same medical field of endeavor, caudal cartilage deviation and splinting the repair ([0040];[0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deviation of the septum and treatment plants of Roozbahany et al with the caudal cartilage deviation and splinting the repair as it would provide a known treatment for the caudal cartilage which a portion of the nasal passageway which is known to be performed to treat patients and clear passageways.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roozbahany et al (Nasal and paranasal sinus anatomical variations in patients with rhinogenic contact point headache) in view of Morriss (8,485,199).
Regarding claims 12-14, Roozbahany et al disclose wherein, in the matching step (d), the combination of the computed tomography scan showing at least one condition including opacification, mucosal thickening, narrow or obstructed outflow tract and ostium as well as the set of headache and congestion data provided by the patient indicating pain or pressure headache at the top of the head, in the cheek is matched with (c) a surgical headache treatment plan (p.178, col.2), but fail to explicitly disclose maxillary sinus, at least one moderately sized cyst in the maxillary sinus and sphenoid sinus as well as performing sinuplasty.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nasal and sinus cavity images of Roozbahany et al with maxillary sinus, at least one moderately sized cyst in the maxillary sinus and sphenoid sinus as well as performing sinuplasty as it would provide the conventional and well-known surgical procedure of sinuplasty to aid in diminishing a patient’s symptoms as a result of abnormalities of the nasal and sinus cavities.
Response to Arguments
Applicant's arguments filed January 4th, 2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states the prior art fail to disclose “matching the computer tomography scan data and the set of headache and congestion data provided by the patient to a surgical headache treatment plan.”
Examiner’s position is Roozbahany et al disclose acquiring CT scans as well as clinical history of patients including a questionnaire about the characteristics of pain and accompanying symptoms as well as results from pre-operative studies were collected from records of the patients (bottom of column 2, p. 177 to first paragraph, p. 178).  The CT scans and the set of headache and congestion data provided by the patient were matched to a treatment (endoscopic nasal surgery) which was in a follow-up for effectiveness.  The claim as written does not define how the computer tomography scan data and the set of headache and 
Regarding claim 2, Applicant states the prior art fail to disclose “reduc[ing] by 50% at least one headache characteristic experienced by a patient as reported by the patient.”
Examiner’s position is Roozbahany et al disclose average headache severity in our patient fell from 7.1 to 1.2 and only 5 patients of the 65 patient still had degrees of pain after surgery, but severity, duration and frequency of pain were decreased significantly and they were satisfied with the results of the treatment (3. Results).  Roozbanhany et al therefore discloses reducing by 50%, at least one headache characteristic.
Regarding claims 3, 4, 5, 7-11 and 15-25, Applicant states Doyle does nothing to inform a practitioner about matching computer tomograph scan data and headache and congestion data provided by a patient to a particular surgical plan.
Examiner’s position is Roozbanhany et al is relied upon to disclose this limitation as discussed above.
Regarding claim 6, Applicant states van der Burg et al does nothing to inform a practitioner about matching computer tomograph scan data and headache and congestion data provided by a patient to a particular surgical plan.
Examiner’s position is Roozbanhany et al is relied upon to disclose this limitation as discussed above.
Regarding claims 12-14, Applicant states Morriss does nothing to inform a practitioner about matching computer tomograph scan data and headache and congestion data provided by a patient to a particular surgical plan.
Examiner’s position is Roozbanhany et al is relied upon to disclose this limitation as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793